EXHIBIT 99.3 First Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) First Quarter 2012 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 25-27 of this Supplement, in the Company’s 2011 Annual Report to Shareholders, in its 2011 Annual Report on Form 10-K and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute Non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY FIRST QUARTER 2012 OVERVIEW CONSOLIDATED FINANCIAL RESULTS · First quarter diluted EPS attributable to common shareholders of $1.07 increased 10% from $0.97 last year.Total revenues net of interest expense increased 8%.Return on average equity (“ROE”) was 27.1% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 35.0%.1 BUSINESS METRICS · Compared with the first quarter of 2011: - Worldwide billed business of $211.2B increased 12% reflecting strong card spending across all segments.Adjusted for the impact of changes in foreign exchange rates, worldwide billings grew 13%.2The worldwide billings growth rate was also impacted by the extra Leap Year day in February. - Worldwide total cards-in-force of 98.7MM increased 7%, or 6.3MM cards from last year, and increased 1.3MM cards from last quarter. - Worldwide average spending per proprietary basic cards-in-force of $3,772 increased 10% versus last year reflecting broad-based improvement in cardmember spending levels.Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card also grew 10%.2 - Worldwide cardmember loan balances of $60.1B increased 4% from $57.8B last year, reflecting higher cardmember spending levels partially offset by higher payment rates. FINANCIAL HIGHLIGHTS · Discount Revenue:Increased 9%, reflecting 12% growth in billed business volumes, partially offset by a decline in the average discount rate, relatively faster growth in billed business related to Global Network Services (“GNS”), where the Company shares the discount revenue with card issuing partners, and higher contra-revenue items, including corporate incentive payments and cash rebate rewards. · Net Interest Income:Increased 6% versus the prior year, reflecting a 4% increase in average cardmember loans and similar net yield to the prior year, as well as lower non-lending interest expense, partially offset by a reclassification of cross currency funding hedge-related income from interest expense on long term debt and other to other, net expense in Q1’12. · Total Provisions for Losses: Increased significantly, reflecting an increase in cardmember lending provision, partially offset by a decline in charge card provision.Cardmember lending provision increased due to a smaller reserve release in Q1’12 than the reserve release in Q1’11, partially offset by lower write-offs due to improving credit performance within the cardmember lending portfolio.Charge card provision declined, in part, due to a reserve release in Q1’12 versus a reserve build in Q1’11. · Marketing and Promotion Expenses:Decreased 11% versus last year due to lower product media and brand spending, as well as lower card acquisition and loyalty spend. · Cardmember Rewards Expense:Decreased 7%, reflecting greater Membership Rewards-related spending volumes and higher co-brand expense, more than offset by a larger increase in the ultimate redemption rate assumption and corresponding balance sheet liability in Q1’11 than in Q1’12.The increase in Q1’11 included a change in the U.S. Membership Reward program ultimate redemption rate assumption process, which led to a $188MM ($117MM after-tax) increase in the membership rewards liability. 1 Please refer to Annex 1 for the components of ROE and ROTCE, a non-GAAP measure, on a consolidated basis and Annex 3 for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”), a non-GAAP measure, on a segment basis. 2 As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended March 31, 2012 apply to the period(s) against which such results are being compared).The Company believes the presentation of information on an F/X adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 1 AMERICAN EXPRESS COMPANY FIRST QUARTER 2012 OVERVIEW CONSOLIDATED · Salaries and Employee Benefits Expense: Increased 7%, reflecting merit increases for existing employees, higher incentive-related compensation and higher benefit-related costs. - Compared with last year, the total employee count of 63,700 decreased slightly. The total employee count was similar to Q4’11. · Reclassification of Cardmember Lending Net Card Fees: The Company revised the income statement reporting of card fees on lending products, increasing net card fees and reducing interest and fees on loans. Corresponding amounts in prior periods have been reclassified to conform to the current period presentation. This change does not impact total revenues net of interest expense in the income statement or the net interest yield on cardmember loans statistic, a non-GAAP measure, as reported in the Company’s First Quarter Earnings Release Selected Statistical pages. 2 AMERICAN EXPRESS COMPANY FIRST QUARTER 2012 OVERVIEW CONSOLIDATED CAPITAL · Capital Distribution to Shareholders:During Q1’12, approximately 32% of capital generated was distributed to shareholders through the Company’s quarterly common share dividend and share repurchases. On March 13, 2012, the Company was informed that the Board of Governors of the Federal Reserve System (the “Federal Reserve”) had no objections to the Comprehensive Capital Plan (“CCP”) that it had submitted in January, 2012.The CCP included an analysis of performance and capital availability under certain adverse economic assumptions, as well as a capital distribution plan outlining the Company’s plans to return capital to shareholders through share repurchases of up to $4B during 2012 and up to $1B in the first quarter of 2013, as well as an increase in the Company’s quarterly dividend from $0.18 per share to $0.20 per share. On March 26, 2012, the Board of Directors approved the dividend increase and authorized the repurchase of up to 150MM common shares over time, in accordance with the Company’s capital plans approved by the Federal Reserve and subject to market conditions. This authorization replaces all prior repurchase authorizations. Subsequent to the Federal Reserve notification, the Company repurchased 4MM common shares at an average price of $57.53 in Q1’12 versus 7MM common shares in Q4’11. There were no share repurchases in Q1’11. On a cumulative basis since 1994, the Company has distributed 63% of capital generated through share repurchases and dividends. Shares Outstanding: Millions of Shares Q1’12 Q4’11 Q1’11 Beginning of period Repurchase of common shares (4
